DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Koopferstock on 11/30/2021.
The application has been amended as follows: 
Claim 1 is amended to read: “a first chamber having: 
an outlet which is fluidly connectable to a pump for adjusting an internal pressure in the first chamber[[;]], and” …
“a second chamber fluidly connectable to the container outlet, wherein the second chamber comprises a plurality of chamber connector ports, at least one of the chamber connector ports configured to fluidly connect to the at least one of the container connector ports, to form a fluid path extending from the first chamber to the second chamber through the at least one lumen of the article when the article is in the container; and”

Claim 11 is amended to read: “The apparatus according to claim 1, wherein at least one of the plurality of container connector ports comprises a valve for preventing fluid communication therethrough when the container is disconnected from the second chamber.”
Claim 20 is amended to read: “The apparatus according to claim 18, wherein at least one of the plurality of [[the]] compartments of the second chamber has a volume which is larger than a volume of the fluid path extending from the first end of the article, through the at least one lumen of the article and to the second chamber.”
Claim 28 is amended to read: “A method for sterilization of an article having a first end, a second end and at least one lumen extending between the first end and the second end, the method comprising:
[[a)]] providing the article in a container, wherein the container comprises a container inlet arranged to allow ingress of sterilant from a first chamber of a sterilization apparatus, wherein the container comprises a container outlet comprising a plurality of container connector ports, and wherein at least one of the plurality of container connector ports is configured to fluidly connect to the at least one lumen at the second end of the article when the article is in the container;, and 
positioning the container in [[a]] the first chamber of [[a]] the sterilization apparatus with the first end of the article in fluid communication with the first chamber through [[a]] the container inlet, wherein the first chamber comprises an outlet which is fluidly connectable to a pump for adjusting an internal pressure in the first chamber, and wherein the first chamber comprises an inlet which is fluidly connectable to a sterilant source for supplying sterilant to the first chamber; 
[[b)]] forming a fluid path from the first chamber to a second chamber of the sterilization apparatus, the fluid path extending from the first end of the article, through the at least one lumen of the article, through [[a]] the container outlet to the second chamber, wherein the second chamber comprises a plurality of chamber connector ports, and wherein at least one of the plurality of chamber connector ports is fluidly connected to the at least one of the plurality of container connector ports, thereby forming the fluid path;
[[c)]] supplying [[a]] the sterilant to the first chamber;
[[d)]] creating a pressure difference between an internal pressure of the first chamber and an internal pressure of the second chamber whilst a valve between the first and second chambers is in a closed position, wherein the valve is configurable between an open position and a closed position for fluidly connecting and isolating the first and second chambers respectively; and
[[e)]] modulating the valve to an the open position and allowing the sterilant to flow from the first chamber to the second chamber through the at least one lumen of the article.”
Claim 63 is amended to read: “a first chamber having: 
an outlet which is fluidly connectable to a pump for adjusting an internal pressure in the first chamber[[;]], and” … 
“a container inlet arranged to allow ingress of the sterilant from the first chamber, the at least one lumen being in fluid communication with the first chamber through the first end of the article and the container inlet when the article is housed in the container[[;]], and” … 
, is by one or more conduits; and”
Claim 65 is amended to read “The apparatus according to claim [[63]] 64,”
Claim 66 is amended to read “The apparatus according to claim [[63]] 64,”
Claim 67 is amended to read “The apparatus according to claim 63, wherein the second chamber comprises a plurality of chamber connector ports, and wherein each of the plurality of chamber connector ports has an associated chamber connector valve, each of the chamber connector valves being separately controllable.
”


Election/Restrictions
Claims 1, 3-5, 7, 9, 11-12, 15, 17-20, 24-25, 27, and 61-67 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
Claims 1, 3-5, 7, 9, 11-12, 15, 17-20, 24-25, 27-28, and 61-67 are allowed
The following is an examiner’s statement of reasons for allowance: Applicant’s inclusion of allowable subject matter into claim 1 puts the claim and all claims that depend from it into condition for allowance. Applicant’s remarks directed towards newly added independent claim 63 are persuasive and thus the claim and the claims that depend from it are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





	/B.H./              Examiner, Art Unit 1799          

/SEAN E CONLEY/Primary Examiner, Art Unit 1759